NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-2429
                                      ___________

                                  RICHARD DILAURI,
                                             Appellant

                                             v.

          WILLIAM P. MULLEN, Sheriff in official and individual capacities
                  ____________________________________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                        (W.D. Pa. Civil Action No. 09-cv-00198)
                     District Judge: Honorable Sean J. McLaughlin
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 21, 2014

       Before: RENDELL, GREENAWAY, JR. and ALDISERT, Circuit Judges

                              (Opinion filed April 10, 2014)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

       Richard DiLauri, proceeding pro se, appeals an order of the United States District

Court for the Western District of Pennsylvania granting summary judgment for defendant

William Mullen in his civil rights action. For the reasons that follow, we will affirm.
       In 2009, DiLauri, a former inmate at the Allegheny County Jail in Pittsburgh,

Pennsylvania, filed a civil rights action against Allegheny County Sheriff William Mullen

and Warden Ramon Rustin. DiLauri’s complaint stemmed from injuries he suffered as a

result of a fall on a stairway. DiLauri amended his complaint twice and added other

defendants. The District Court adopted the Magistrate Judge’s report and

recommendation to grant the defendants’ motion to dismiss his second amended

complaint.

       On appeal, we affirmed the dismissal of the complaint against all of the defendants

except Sheriff Mullen. The District Court had concluded that DiLauri failed to state a

claim against Sheriff Mullen because he did not allege that Sheriff Mullen was personally

involved in the claimed constitutional violations. Because DiLauri’s assertions on appeal

suggested Sheriff Mullen’s personal involvement, we ruled that DiLauri should be

afforded an opportunity to amend his complaint against this defendant. DiLauri v.

Mullen, 477 F. App’x 944, 948 (3d Cir. 2012) (per curiam) (non-precedential).

       On remand, DiLauri filed an amended complaint alleging that on August 6, 2007,

a deputy sheriff escorted him from a courtroom in the Allegheny County Courthouse to a

holding cell. According to DiLauri, he was having trouble walking in his shackles and,

when he walked by Sheriff Mullen’s desk, he commented to him about their poor

condition. Sheriff Mullen’s desk was allegedly located near the entrance to a steep

stairway. DiLauri hesitated at the top of the stairway and stated that it looked dangerous.

The deputy sheriff insisted that he proceed and he fell after taking a few steps. Sheriff
                                             2
Mullen allegedly called emergency medical personnel, who declined to take the stairway

and used an alternative route to transport him to the hospital. Months later, DiLauri was

diagnosed with a fractured hip. DiLauri claims that Sheriff Mullen was deliberately

indifferent to his safety in violation of his Eighth Amendment rights based on his

knowledge of the risk of harm, his policy of using the stairway, and his failure to train the

deputy sheriffs.

       Following discovery, Sheriff Mullen filed a motion for summary judgment.

DiLauri did not file a response and the Magistrate Judge recommended that the District

Court grant the motion. The District Court adopted the Magistrate Judge’s report and

recommendation over DiLauri’s objections. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is de

novo. Watson v. Abington Twp., 478 F.3d 144, 155 (3d Cir. 2007).

       As discussed in the Magistrate Judge’s report, although DiLauri alleges in his

complaint that Sheriff Mullen was present at the top of the stairway on the day of his fall,

Sheriff Mullen submitted evidence establishing that he was not. Sheriff Mullen attested

that he was working in his office, which is located on another floor of the building, and

that he learned about the incident when it was reported to him. The record reflects that

the man stationed at the desk at the top of the stairway was a deputy sheriff named

Thomas Jarzynka. DiLauri also alleges in his complaint that the stairway is a well-

known hazard, but Sheriff Mullen attested that there are no written reports of other falls

by detainees on the stairway and that he did not know of any other incidents. It is
                                              3
undisputed that, when court was in session, it was common for 75 or more detainees to

travel, like DiLauri did, from the jail through the holding cell to the courthouse and back.

       As noted above, DiLauri did not respond to the summary judgment motion and, at

this stage, he may not rely on the assertions in his pleadings. Berckeley Inv. Grp., Ltd. v.

Colkitt, 455 F.3d 195, 201 (3d Cir. 2006). Absent any evidence that Sheriff Mullen was

aware of a substantial risk of harm presented by the stairway, the District Court did not

err in granting his motion for summary judgment on DiLauri’s claim that he was

deliberately indifferent to a risk of harm. See Farmer v. Brennan, 511 U.S. 825, 837

(1994) (liability under the Eighth Amendment requires that an official knows of and

disregards an excessive risk to inmate safety); Beers-Capitol v. Whetzel, 256 F.3d 120,

135 (3d Cir. 2001) (same).

       Summary judgment is also warranted on DiLauri’s claim seeking to hold Sheriff

Mullen liable based on his policy of requiring inmates to use the stairway while in

restraints. Absent evidence of other incidents on the stairway or evidence that the risk of

harm presented by the stairway was “so great and obvious,” there is no issue of fact for a

jury as to whether the policy created an unreasonable risk of Eighth Amendment injury.

See Beers-Capitol, 256 F.3d at 134 (setting forth test to determine whether a policymaker

exhibited deliberate indifference to a risk of injury). Similarly, absent evidence that the

existing practice created an unreasonable risk of injury, DiLauri’s failure-to-train claim




                                              4
also fails as a matter of law. See Brown v. Muhlenberg Twp., 269 F.3d 205, 216-17 (3d

Cir. 2001) (applying test for supervisory liability to failure-to-train claim).1

       DiLauri asserts in his brief, as he did in his objections to the Magistrate Judge’s

report, that there are disputed issues of fact as to the condition of his shackles and

whether he lowered himself and slid down the steps as opposed to fell. As recognized by

the District Court, neither of these issues has any bearing on the resolution of DiLauri’s

claims against Sheriff Mullen. DiLauri also maintains that there is a dispute as to

whether Sheriff Mullen or a deputy sheriff called emergency medical personnel, but he

points to no evidence of record reflecting that a factual issue exists. Finally, DiLauri

asserts that the record reflects that Sheriff Mullen was aware of another injury that

occurred on the stairway and that Deputy Sheriff Douglas Clark had witnessed people

fall. Sheriff Mullen’s affidavit, however, reflects that he became aware during this

litigation of an injury to an employee in 1992 when his foot became caught on the stairs.

Deputy Sheriff Clark’s affidavit reflects that he has seen people stumble on the stairway

without falling. This evidence is insufficient to create an issue of fact for trial as to

whether Sheriff Mullen was deliberately indifferent to a substantial risk of harm.

       Accordingly, we will affirm the judgment of the District Court.




1
 We have recognized that after Ashcroft v. Iqbal, 556 U.S. 662 (2009), there is some
uncertainty as to the viability and scope of supervisory liability. Argueta v. U.S. Immig.
and Customs Enforcement, 643 F.3d 60, 70 (3d Cir. 2011). We need not consider this
question here because DiLauri’s claims fail under our previously-established standards.
                                              5